 



Exhibit 10.10

AMERICAN STANDARD COMPANIES INC.

EXECUTIVE SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM

Restated to include all amendments through
July 10, 2003

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS

For all purposes of the Program the following definitions shall apply, with
words in the masculine gender including, where appropriate, the feminine gender:



    Act means the Securities Exchange Act of 1934, as amended.       Actuarial
Equivalent means, with respect to any monthly payments referred to in
Article IV, the lump sum payment which is the present value as of the date of
commencement of such monthly payments, determined using the following actuarial
assumptions:



  (a)   Mortality Table - 1983 Basic Group Annuity Mortality Table for males
projected to 1988 with Scale H; and     (b)   Interest - the lesser of  

  (1)   120% of the annual interest rate used by the Pension Benefit Guaranty
Corporation to value immediate annuities for plans terminating as of the date as
of which the applicant’s monthly pension payments would otherwise commence; and
    (2)   the average yield of long-term U.S. Treasury bonds issued during the
one month period ending one month before the date as of which the applicant’s
monthly pension payments would otherwise commence, as published in the Federal
Reserve Bulletin under the heading “Composite Index: Over 10 Years (long-term),”
such average yield to be rounded to the nearest .25%;  

      provided that, for purposes of calculating a lump sum payment to a Prior
Participant or his Surviving Spouse the interest rate applied to calculate that
portion of such lump sum attributable to such Prior Participant’s Special Years
of Service shall be multiplied by sixty and four-tenths percent (60.4%).



    Average Monthly Earnings of a Participating Employee means his total
Compensation for the three (3) calendar Years of Service (or such lesser number
of calendar years as may constitute his Years of Service) in his last ten
(10) calendar Years of Service (including in such ten (10) calendar years the
year in which his Service is broken), during which his total Compensation was
the highest, divided by thirty-six (36) (or such lesser number as may constitute
the number of calendar months of his Years of Service).       Beneficial Owner
means any “person”, as such term is used in Section 13(d) of the Act, who,
directly or indirectly, has or shares the right to vote or dispose of such
securities or otherwise has “beneficial ownership” of such securities (within
the meaning of Rule 13d-3 and Rule 13d-5 under the Act), including pursuant to
any agreement, arrangement or understanding (whether or not in writing).      
Board means the Board of Directors of the Corporation.

2



--------------------------------------------------------------------------------



 





    Cause means a Participant’s (i) willful and continued failure substantially
to perform his or her duties with the Corporation or any Subsidiary (other than
any such failure resulting from incapacity due to reasonably documented physical
or mental illness), after a demand for substantial performance is delivered to
such Participant by the Chairman of the Board or officer of equivalent authority
which specifically identifies the manner in which it is believed that such
Participant has not substantially performed his or her duties, (ii) conviction
of, or plea of nolo contendere to, a felony, or (iii) the willful engaging by
such Participant in gross misconduct materially and demonstrably injurious to
the Corporation or any Subsidiary or to the trustworthiness or effectiveness of
the Participant in the performance of his or her duties. For purposes hereof, no
act, or failure to act, on such Participant’s part shall be considered “willful”
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Corporation or a Subsidiary. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by such Participant in good faith and in the best
interest of the Corporation or such Subsidiary.       Change of Control shall
mean the occurrence of any of the following events:       (a) any “person”, as
such term is used in Section 13(d) of the Act (other than the Corporation, any
Subsidiary or any employee benefit plan maintained by the Corporation or any
Subsidiary (or any trustee or other fiduciary thereof)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s
then-outstanding securities, provided, however, that an acquisition of
securities of the Corporation representing less than 25% of the combined voting
power shall not constitute a Change of Control if, prior to meeting the 20%
threshold, the members of the Board who are not Employees unanimously adopt a
resolution consenting to such acquisition by such Beneficial Owners;       (b)
during any consecutive 24-month period, individuals who at the beginning of such
period constitute the Board, together with those individuals who first become
directors during such period (other than by reason of an agreement with the
Corporation or the Board in settlement of a proxy contest for the election of
directors) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority of the Board;       (c) the
consummation of any merger, consolidation, recapitalization or reorganization
involving the Corporation, other than any such transaction immediately following
which the persons who were the Beneficial Owners of the outstanding voting
securities of the Corporation immediately prior to such transaction are the
Beneficial Owners of at least 55% of the total voting power represented by the
voting securities of the entity surviving such transaction or the ultimate
parent of such entity in substantially the same relative proportions as their
ownership of the Corporation’s voting securities immediately prior to such
transaction; provided that, such continuity of ownership (and preservation of
relative voting power) shall be deemed to be satisfied if the failure to meet
such threshold (or to preserve such relative voting power) is due solely to the

3



--------------------------------------------------------------------------------



 





    acquisition of voting securities by an employee benefit plan of the
Corporation, such surviving entity, any Subsidiary or any subsidiary of such
surviving entity;       (d) the sale of substantially all of the assets of the
Corporation to any person other than any Subsidiary or any entity in which the
Beneficial Owners of the outstanding voting securities of the Corporation
immediately prior to such sale are the Beneficial Owners of at least 55% of the
total voting power represented by the voting securities of such entity or the
ultimate parent of such entity in substantially the same relative proportions as
their ownership of the Corporation’s voting securities immediately prior to such
transaction; or       (e) the shareholders of the Corporation approve a plan of
complete liquidation or dissolution of the Corporation.       Code means the
Internal Revenue Code of 1986, as amended.       Committee means the Committee
constituted under Article III, Section 2 hereof.       Compensation means, for
any calendar year, the total remuneration (other than remuneration that is not
treated as “Compensation” under and for purposes of the ESOP) for Service
rendered by a Participating Employee during such year, including any annual
incentive compensation awarded to him with respect to such year, without regard
to the year in which such incentive compensation is received; provided that
Compensation shall include amounts deferred under the American Standard
Companies Inc. Deferred Compensation Plan that would otherwise be treated as
“Compensation” under and for purposes of the ESOP, and shall not include any
payments under the American Standard Companies Inc. Long-Term Incentive
Compensation Plan.       Corporation means American Standard Companies Inc. and
its successors and any predecessor corporation merged with or into, or any
business acquired by, American Standard Companies Inc.       Disability means a
Participating Employee’s inability, due to reasonably documented physical or
mental illness, for more than six months to perform his duties with the
Corporation or a Subsidiary Corporation on a full-time basis if, within 30 days
after written notice of termination has been given to such Participating
Employee, he or she shall not have returned to the full-time performance of
their duties.       Employee means an employee of the Corporation or a
Subsidiary Corporation.       ESOP means the American Standard Companies Inc.
Employee Stock Ownership Plan and any successor plan thereto.       ESOP Offset
means two (2) times the value, as of the date when a Participating Employee’s
Service is broken, of the Basic Company Contributions to his account under the
ESOP.

4



--------------------------------------------------------------------------------



 





    Good Reason means any of the following:       (a) an adverse change in a
Participating Employee’s status or position as an executive of the Corporation,
any adverse change in a Participating Employee’s status or position as an
executive of the Corporation as a result of a material diminution in his or her
duties or responsibilities or a relocation of a Participating Employee’s
principal place of employment to a location which is at least 30 miles further
from such Participating Employee’s principal residence than his or her current
location or the assignment to him or her of any duties or responsibilities which
are inconsistent with such status or position(s), or any removal of such
Participating Employee from or any failure to reappoint or reelect him or her to
such position(s) (except in connection with the termination of his or her
employment for Cause, Disability or retirement or as a result of death or by him
or her other than for Good Reason);       (b) a reduction by the Corporation in
such Participating Employee’s base salary;       (c) the taking of any action by
the Corporation or a Subsidiary Company (including the elimination of a plan
without providing substitutes therefor or the reduction of his or her awards
thereunder) that would substantially diminish the aggregate projected value of
such Participating Employee’s awards under the Corporation’s or such Subsidiary
Company’s bonus and benefit plans in which the Participating Employee was
participating at the time of the taking of such action;       (d) the taking of
any action by the Corporation or a Subsidiary Company that would substantially
diminish the aggregate value of the benefits provided to the Participating
Employee under the Corporation’s or such Subsidiary Company’s medical, health,
accident, disability, life insurance, thrift and retirement plans in which the
Participating Employee was participating at the time of the taking of such
action;       (e) any purported termination by the Corporation of the
Participating Employee’s employment that is not effected for Cause, provided
that this shall not include termination of employment at age sixty-five pursuant
to the Corporation’s mandatory retirement policy for Corporate officers.      
Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) if the Participating Employee consented in writing to the event
giving rise to the Good Reason or (b) if the Participating Employee voluntarily
terminates his or her employment more than ninety (90) days after the occurrence
of the event constituting Good Reason.       Other Post-Retirement Benefits
means, with respect to a Participating Employee, his ESOP Offset, plus all
amounts paid or payable to him or his Surviving Spouse under or with respect to
the Retirement Plan (including any monthly pension payable hereunder because it
exceeds the maximum limitation on pension amounts imposed by Section 415 of the
Code), the American Standard Profit Sharing Plan and any other non-governmental
defined benefit or defined contribution employee pension plan (except the
Savings and Stock Ownership Plan of American Standard Inc. and Participating
Subsidiary Companies and the American Standard Employee Stock Ownership Plan) to
which the Corporation, any Subsidiary Company or any previous employer of such
Participating Employee had made contributions, provided that in calculating such
amounts the following shall apply:

5



--------------------------------------------------------------------------------



 





  (a)   Any Other Post-Retirement Benefit which is offset under the terms of the
Retirement Plan shall be offset under this Program;     (b)   Such amounts shall
include lump sum and installment distributions which, together with all Other
Post Retirement Benefits, shall be expressed as an Actuarially Equivalent
lifetime annuity payable monthly.     (c)   Such amounts shall exclude benefits
to the extent attributable to contributions made by such Participating Employee;
and     (d)   Such amounts shall reflect reductions for early commencement of
benefits, if any.



    Participating Employee means any Employee (including, unless the context
otherwise requires, an Employee who is a Prior Participant) who has been and so
long as he remains an officer of the Corporation elected as such by the Board,
but such term shall not include the Chairman of the Board on January 1, 1991.  
    Primary Social Security Benefit shall have the meaning ascribed to that term
in and by the Retirement Plan. In the event that the Participating Employee
provides the Committee with the actual amount of his Social Security Benefit
plus the amounts, if any, payable to such Employee under a foreign social
insurance or pension system (which is comparable in nature to the U.S. Social
Security System) then the total of such amounts if less than the U.S. Primary
Social Security Benefit as defined in the Retirement Plan shall be deemed the
Participating Employee’s Primary Social Security Benefit for the purposes of
this Program.       Program means the Amended and Restated Executive
Supplemental Retirement Benefit Program of American Standard Companies Inc., as
set forth in this document and as amended from time to time.       Retirement
Plan means the Retirement Plan of American Standard Inc. and Participating
Subsidiary Companies, as in effect immediately before the amendments thereto
made as of June 30, 1988.       Service and Years of Service shall have the
meanings ascribed to those terms in and by the ESOP, except as otherwise
provided herein in the context of a Change of Control.       Subsidiary Company
means any corporation whose outstanding voting stock is owned, directly or
indirectly, by the Corporation or another Subsidiary Company.       Surviving
Spouse means the person to whom a Participating Employee or former Participating
Employee was legally married on the earlier of the date of his retirement or
death.

6



--------------------------------------------------------------------------------



 



ARTICLE II

PURPOSE

The purpose of the Program is to further the achievement of corporate goals of
the Corporation by providing improved retirement income as a component of
executive compensation, by providing retirement income not subject to the limits
imposed on retirement plans qualified under Section 401(a) of the Code, and by
assisting in recruiting and retaining senior executives.

7



--------------------------------------------------------------------------------



 



ARTICLE III

AMENDMENT, CONTINUATION, ADMINISTRATION

Section 1 - Amendment and Continuation

The Board shall have the right to suspend or terminate the Program at any time
and, at any time or from time to time, to amend its terms; provided, however,
that no such action shall effect a forfeiture or a reduction in the amount of
any benefit under the Program that



  (a)   an Employee who had been a Participating Employee for at least twelve
(12) months prior to the month in which such action is authorized or     (b)  
the Surviving Spouse of such an Employee

would otherwise have been entitled to receive if such Employee had died on, or
retired as of the first of the month coinciding with or following, the effective
date of such action or, if later, the date of its authorization. Notwithstanding
any such suspension, termination or amendment, the Corporation and Subsidiary
Companies will at all times be free to establish other programs, similar or
different, for the benefit of any Employees. Notwithstanding anything contained
herein to the contrary, no such suspension, termination or amendment shall be
taken within two (2) years following a Change of Control that shall diminish the
rights provided herein to any Participating Employee, including, without
limitation, benefit formulas, accrued benefits or service.

Section 2 - Administration

The Program shall be administered by a committee of the Board (the “Committee”)
which is appointed by the Board. No member of such Committee shall be eligible
to participate in the Program. The Committee shall interpret the Program,
establish administrative policies, guidelines and rules and designate
Participating Employees thereunder, and take any other action necessary or
desirable for the proper operation of the Program. All such interpretations,
policies, guidelines, rules, designations and actions shall be final and binding
upon the Corporation, all Subsidiary Companies, all Employees and all
Participating Employees.

8



--------------------------------------------------------------------------------



 



ARTICLE IV

ELIGIBILITY FOR AND AMOUNT OF BENEFITS

Section 1 - Upon Retirement at or After Age Sixty-five

Any Participating Employee who, after completing at least five (5) Years of
Service, ceases to be an Employee on or after his sixty-fifth (65th) birthday
shall receive from the Corporation, no later than the thirtieth (30th) day of
the month coincident with or immediately succeeding his sixty-fifth (65th)
birthday (or the month in which he ceases to be an Employee, if later), a single
lump sum payment which shall be the Actuarial Equivalent of a monthly payment,
commencing with such month and continuing for his lifetime, in an amount equal
to the sum of (i) the excess of



  (a)   four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus     (b)   one
percent (1%) of his Average Monthly Earnings, multiplied by the number of his
Years of Service accumulated after his first ten (10) Years of Service (to a
maximum of twenty percent (20%) of such Average Monthly Earnings),over the sum
of     (c)   such Participating Employee’s Other Post-Retirement Benefits, plus
    (d)   his Primary Social Security Benefit;

and (ii) the monthly pension, if any, which is not payable to him from the
Retirement Plan because of the maximum limitations on pension amounts imposed by
Section 415 of the Code.

Section 2 - Upon Employment Termination Before Age Sixty-five

Any Participating Employee who ceases to be an Employee after completing at
least five (5) Years of Service, but before his sixty-fifth (65th) birthday
shall receive from the Corporation, no later than the thirtieth (30th) day of
the month designated in writing by such Participating Employee to the Committee
(which month shall not be earlier than the month immediately following his
fifty-fifth (55th) birthday), a single lump sum payment which shall be the
Actuarial Equivalent of a monthly payment, commencing with the month so
designated by such Participating Employee and continuing for his lifetime, in an
amount equal to the product of the amounts determined in clauses (a), (b) and
(c) below, with such result reduced by the amount in clauses (d) and (e) below
and increased by the amount in clause (f) below.



  (a)   The monthly payment that such Participating Employee would have received
computed under the below (i) and (ii), if he had remained an Employee (with no
change in his Average Monthly Earnings) until, and if he had retired on, his
sixty-fifth (65th) birthday:

9



--------------------------------------------------------------------------------



 





  (i)   four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus     (ii)   one
percent (1%) of his Average Monthly Earnings, multiplied by the number of his
Years of Service accumulated after his first ten (10) Years of Service (to a
maximum of twenty percent (20%) of such Average Monthly Earnings);  

  (b)   A fraction  

  (i)   the numerator of which is the number of his Years of Service, and    
(ii)   the denominator of which is the number of Years of Service he would have
accumulated if he had remained an Employee until his sixty-fifth (65th)
birthday;

    (c)   The percentage determined according to attained age (in years and
completed months) on date of commencement of monthly payments, in accordance
with the following table with values for non-integral ages to be determined by
interpolation:

          Attained Age on Date of         Commencement   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

64
    .97  
63
    .93  
62
    .88  
61
    .82  
60
    .75  
59
    .68  
58
    .61  
57
    .54  
56
    .47  
55 or younger
    .40  



  (d)   Such Participating Employee’s Other Post-Retirement Benefits;     (e)  
Such Participating Employee’s Primary Social Security Benefit, multiplied by
clauses (b) and (c) above, or the Participating Employee’s actual Social
Security Benefit (or other comparable benefits), if so provided by the
Participating Employee;     (f)   Such Participating Employee’s monthly pension,
if any, reduced (if applicable) for early commencement, which is not payable to
him from the Retirement Plan because of the maximum limitations on pension
amounts imposed by Section 415 of the Code.

Notwithstanding anything contained herein to the contrary, if such Participating
Employee ceases to be an Employee due to the termination of his or her
employment within two (2) years following a Change of Control by the Corporation
without Cause or by the Participating Employee for Good Reason, two (2) years
shall be added to such Participating Employee’s age

10



--------------------------------------------------------------------------------



 



and service for purposes of the calculation of monthly payments (but not for
purposes of calculating the Actuarial Equivalent of such payments) under this
Article IV.

Section 3 - Upon Death Before Retirement

If a Participating Employee is married, and has accumulated at least five (5)
Years of Service when he ceases to be an Employee due to his death, his
Surviving Spouse shall receive from the Corporation, no later than the thirtieth
(30th) day of the month immediately succeeding the month of his death, a single
lump sum payment which shall be the Actuarial Equivalent of a monthly payment,
commencing with such succeeding month and continuing for the lifetime of such
Surviving Spouse, in an amount equal to the product of the amounts determined in
the below clauses (a), (b), (c) and (d), with such result reduced by the amounts
in the below clauses (e) and (f).



  (a)   The monthly payment that the Participating Employee would have received
computed under the below (i) and (ii), if he had remained an Employee (with no
change in his Average Monthly Earnings) until, and if he had retired on, his
sixty-fifth (65th) birthday:  

  (i)   four percent (4%) of his Average Monthly Earnings, multiplied by the
number, not in excess of ten (10), of his Years of Service, plus     (ii)   one
percent (1%) of his Average Monthly Earnings, multiplied by the number of his
Years of Service accumulated after his first ten (10) Years of Service (to a
maximum of 20% of such Average Monthly Earnings),  

  (b)   A fraction  

  (i)   the numerator of which is the number of his Years of Service, and    
(ii)   the denominator of which is the number of Years of Service he would have
accumulated if he had remained an Employee until his sixty-fifth (65th)
birthday,  

  (c)   Fifty percent (50%), minus one percent (1%) for each full year by which
the age of the Surviving Spouse is more than five (5) years lower than that of
the Participating Employee,     (d)   The percentage specified in clause (c) of
Section 2 for the Participating Employee’s age at the time of his death,     (e)
  The Participating Employee’s Other Post-Retirement Benefits,     (f)   The
Participating Employee’s Primary Social Security Benefit, multiplied by clauses
(b), (c), and (d) above.

11



--------------------------------------------------------------------------------



 



Section 4 - Upon Death After Termination of Employment

If a Participating Employee described in Section 2 of this Article IV is married
when he dies after the termination of his employment but before his receipt of
the lump sum payment to which he is entitled under said Section, his Surviving
Spouse shall receive from the Corporation, no later than the thirtieth (30th)
day of the month immediately following the month of his death, a single lump sum
payment which shall be the Actuarial Equivalent of the single lump sum payment
that such Participating Employee would have received if the month that he
designated for purposes of said Section 2 had been the later of the month of his
death and the month of his fifty-fifth (55th) birthday and if he had survived
through such month, reduced by fifty percent (50%), minus one percent (1%) for
each year by which the age of the Surviving Spouse is more than five (5) years
lower than that of the Participating Employee.

Section 5 – Service Requirement Waived Upon Change of Control

Notwithstanding anything contained herein to the contrary, each individual who
is a Participating Employee at the time of a Change of Control shall be eligible
for benefits calculated in accordance with Article IV whether or not such
Participating Employee has completed five years of Service.

12



--------------------------------------------------------------------------------



 



ARTICLE V

FORFEITURES AND LIMITATIONS

Section 1 - Forfeiture of Benefits

If the Committee determines that any Participating Employee (or any recipient of
a benefit under the Program who had been a Participating Employee) has, while or
at any time after he ceased to be an Employee, directly or indirectly engaged in
any occupation in competition with, or has wrongfully disclosed trade secrets of
or confidential information relating to, or has intentionally done any act
materially harmful to the interests of, the Corporation or any Subsidiary
Company, the Committee may in its sole discretion terminate or annul the payment
of such benefit.

Section 2 - Inalienability of Benefits

No sale, transfer, anticipation, assignment, pledge or encumbrance of any kind,
at law or in equity, of any benefit under this Program shall be permitted or
recognized under any circumstances, and no benefit under this Program shall be
subject to attachment or other legal process.

Section 3 - Other Limitations

No benefit payable under the Program shall give rise to any offset or shall be
included in any reduction pursuant to Article III or any other provision of the
Retirement Plan or have any similar effect on any other benefit payable under
any other private benefit plan to which the Corporation or any Subsidiary
Company shall have contributed. Otherwise, the Committee may from time to time
determine whether the total benefits payable to any individual under the Program
and all other private benefit plans to which the Corporation or any Subsidiary
Company shall have contributed shall be subject to any limitation as to amount
other than as provided elsewhere in the Program and/or in such other private
plans, and, if so, shall determine the amount of such limitation.

13



--------------------------------------------------------------------------------



 



Section 4 - Minimum Benefit

For any Participating Employee, the portion of his benefit payable under
Section 1 or 2 of Article IV which is attributable to his Years of Service and
Average Monthly Earnings through December 31, 1993 shall not be less than a
minimum, which shall be deemed fixed as of December 31, 1993 and shall be
calculated on the basis of (x) a Primary Social Security Benefit determined for
a retirement occurring December 31, 1993, but increased by five percent (5%) per
annum for each whole calendar year between December 31, 1993 and the actual date
of retirement and (y) an ESOP offset determined as of December 31, 1993 and
increased by twenty percent (20%) per annum for each whole calendar year between
December 31, 1993 and the actual date of retirement. This provision shall not
apply, however, to calculation of the Actuarial Equivalent of the portion of a
Participating Employee’s benefit under Section 1 or 2 of Article VI attributable
to Years of Service and Average Monthly Earnings through December 31, 1993.

14